DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0119391 to Schellin et al.
U.S. Patent Application Publication 2017/0119391 to Schellin et al. discloses a surgical system 200 (Note: Fig. 11), comprising a bioabsorbable adjunct 201, 202 configured to be implanted in a body of a patient (Note: paragraphs [0006] and [0045]) using a surgical stapler 10, a medicant releasably retained by the adjunct and configured to be released from the adjunct into the body of the patient (Note: paragraphs [0067] and [0079]); a packaging unit 204 packaging the adjunct and the medicant; a sensor 218, 394 “configured to” as broadly claimed, with the packaging unit packaging the adjunct and the medicant, gather data regarding an exposure condition of at least one of the adjunct and the medicant, the exposure condition being a condition that affects performance of at least one of the adjunct in the body of the patient and the medicant in the body of the patient (Note: paragraph [0070]); and a processor (Note: paragraphs [0065] and [0066]) configured to receive the data gathered by the sensor 218, 394 via communications interface 210, determine a recommendation of use of the adjunct and the medicant in a surgical procedure based on the received data and on a requirement of the surgical procedure, and cause notice of the recommendation to be provided to a medical practitioner
associated with the surgical procedure via display 320, wherein the gathered data can process exposure conditions adverse to drug performance, expiration time limits of the medicants (shelf life), environmental conditions such as temperature, humidity, wherein a processing hub external to the packaging unit 204 can be utilized (Note: paragraphs [0072]-[0079]), as well as disclosing the associated surgical method, as set forth in claims 12-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731